IN THE COURT OF APPEALS OF IOWA

                                   No. 14-0788
                              Filed March 25, 2015

STATE OF IOWA,
     Plaintiff-Appellee,

vs.

SHANE DEAN SMELTZER,
     Defendant-Appellant.
________________________________________________________________

      Appeal from the Iowa District Court for Scott County, Stuart P. Werling,

Judge.



      A defendant appeals his sentence following his guilty plea to thirteen

charges. AFFIRMED.



      Thomas J. O’Flaherty of O’Flaherty Law Firm, Bettendorf, for appellant.

      Thomas J. Miller, Attorney General, Bridget A. Chambers, Assistant

Attorney General, Michael J. Walton, County Attorney, and William Ripley,

Assistant County Attorney, for appellee.



      Considered by Vaitheswaran, P.J., and Tabor and Mullins, JJ.
                                         2



MULLINS, J.

       Shane Smeltzer appeals his sentence following his guilty plea to thirteen

charges encompassing three criminal cases, including nine counts of burglary in

the third degree,1 one count of attempted burglary in the third degree,2 one count

of burglary in the second degree,3 one count of theft in the first degree,4 and one

count of criminal mischief in the first degree.5 The court imposed a sentence,

including concurrent and consecutive sentences, that amounted to a total of

twenty-five years in prison. Smeltzer appeals claiming the court did not give

adequate reasons for imposing the sentence ordered.

       [T]he decision of the district court to impose a particular sentence
       within the statutory limits is cloaked with a strong presumption in its
       favor, and will only be overturned for an abuse of discretion or the
       consideration of inappropriate matters. An abuse of discretion will
       not be found unless we are able to discern that the decision was
       exercised on grounds or for reasons that were clearly untenable or
       unreasonable.

State v. Formaro, 638 N.W.2d 720, 724 (Iowa 2002). Iowa Rule of Criminal

Procedure 2.23(3)(d) requires the court to “state on the record its reason for

selecting the particular sentence.” “This requirement includes giving reasons for

imposing consecutive sentences.” State v. Barnes, 791 N.W.2d 817, 827 (Iowa

2010). The reasons need not be detailed, though at least a cursory explanation

must be provided to allow for appellate review. Id.

       In sentencing Smeltzer, the court stated:


1
  See Iowa Code §§ 713.1, .6A (2013).
2
  See Iowa Code §§ 713.2, .6B.
3
  See Iowa Code § 713.5.
4
  See Iowa Code § 714.2(1)
5
  See Iowa Code §§ 716.1, .2, .3.
                                          3



       There certainly are aggravating and mitigating circumstances in this
       case.     Mitigating circumstances, of course, would be the
       defendant’s age and lack of prior criminal history prior to these
       charges. The aggravating circumstances the Court finds would be
       the seriousness of the offenses; the defendant’s substance abuse
       problems; his lack of remorse up until today; and the nature and the
       extent of the circumstances, including the fact that he reoffended
       while awaiting sentencing on prior charges. The Court, as the
       parties know, is required by law to consider the least restrictive
       circumstances.

The court then went on to outline the sentences on each of the thirteen

convictions and then ordered certain sentences to run concurrently and some to

run consecutively.

       Smeltzer claims the record in this case does not contain reasons why

prison sentences were given instead of probation or a less restrictive alternative.

He also claims the court failed to offer reasons for issuing multiple consecutive

prison terms. He claims there is not an adequate record from which to glean an

overall sentencing rationale in this case.

       While the statement of reasons is brief in this case, we conclude its brevity

does not preclude appellate review.          The court clearly considered both the

mitigating and aggravating circumstances involved in this case, including the fact

that Smeltzer reoffended while awaiting sentencing, in crafting a complicated

sentence of both consecutive and concurrent terms to arrive at a total term of

incarceration of twenty-five years.      Smeltzer’s actions in committing further

offenses while he was out in the community, along with his substance abuse

problems, made it unlikely that he would be successful on probation or a less

restrictive alternative to prison. See Iowa Code § 901.5 (noting the court must

determine   which    sentence    “will   provide   maximum    opportunity for   the
                                        4



rehabilitation of the defendant, and for the protection of the community from

further offenses by the defendant”). Smeltzer committed a multitude of offenses

against various victims on a number of occasions, some of which occurred while

he was awaiting sentencing on the other offenses.       The court recited that it

considered Smeltzer’s age, criminal history, substance abuse history, lack of

remorse, the circumstances of the offenses, and implicitly identified what was

necessary for his rehabilitation and for the protection of the community. From all

of the foregoing, we are able to discern the court’s reasoning for imposing

concurrent and consecutive sentencing from its overall sentencing plan. See

Barnes, 791 N.W.2d at 828 (“The court’s reasons for ordering consecutive

sentences were clearly expressed in its overall explanation for the sentence it

imposed.”). We find no abuse of discretion and affirm the sentences imposed.

      AFFIRMED.